Exhibit 10.1


EXECUTION VERSION
CONTINGENT EQUITY CONTRIBUTION UNDERTAKING
(SENIOR NOTES)
Dated as of March 11, 2019
by and among
ENERGY TRANSFER OPERATING, L.P.
PHILLIPS 66 PARTNERS LP,
ENBRIDGE INC., and
MPLX LP,
as Contributors
MIDWEST CONNECTOR CAPITAL COMPANY LLC,
as the Company,andU.S. BANK NATIONAL ASSOCIATION,
as the Trustee





--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I. DEFINITIONS; INTERPRETATION2Section 1.1Definitions2Section
1.2Interpretation6ARTICLE II. EQUITY CONTRIBUTIONS7Section 2.1Equity
Contributions7Section 2.2Contribution Mechanics7ARTICLE III. [RESERVED]8ARTICLE
IV. WAIVERS; UNCONDITIONALITY; SUBROGATION; REINSTATEMENT8Section 4.1Waiver of
Defenses8Section 4.2Obligations Unconditional10Section 4.3Subrogation10Section
4.4Reinstatement11ARTICLE V REPRESENTATIONS AND WARRANTIES11Section
5.1Organization; Authority; Powers11Section 5.2No Conflict11Section
5.3Enforceability11Section 5.4No Litigation12Section 5.5Equity
Interests12Section 5.6Compliance with Law12Section 5.7Adequate
Information12ARTICLE VI COVENANTS12Section 6.1Dispositions12Section 6.2Further
Assurances12ARTICLE VII MISCELLANEOUS13Section 7.1Notices13Section 7.2Entire
Agreement13Section 7.3Severability14Section 7.4Headings14Section 7.5GOVERNING
LAW14Section 7.6Jurisdiction14Section 7.7WAIVERS14Section 7.8Amendments;
Joinders15Section 7.9Assignments15Section 7.10Counterparts15Section 7.11No
waiver15Section 7.12Specific Performance15Section 7.13Termination16Section
7.14Additional Contributors16Section 7.15The Trustee16[Remainder of the page
intentionally left blank.]

i


--------------------------------------------------------------------------------


This Contingent EQUITY CONTRIBUTION Undertaking (Senior Notes) (this
“Agreement”), dated as of March 11, 2019, is entered into by and among Energy
Transfer Operating, L.P., a Delaware limited partnership, Phillips 66 Partners
LP, a Delaware limited partnership, Enbridge Inc., a Canadian corporation, and
MPLX LP, a Delaware limited partnership (collectively, the “Contributors”),
Midwest Connector Capital Company LLC, a Delaware limited liability company (the
“Company”), and U.S. Bank National Association, as the Trustee under the
Indenture referenced below (in such capacity, together with any successor
Trustee appointed pursuant to the Indenture, the “Trustee”). Capitalized terms
used in this Agreement are defined as set forth in Section 1.1.


R E C I T A L S:


WHEREAS, each of the Contributors indirectly owns its Proportionate Interest of
the Equity Interests in (i) Dakota Access, LLC (the “Pledgor”), and Pledgor
directly owns 100% of the Equity Interests in the Company, and (ii) Energy
Transfer Crude Oil Company, LLC (“ETCOC” and, together with the Pledgor, the
“Pipeline Owners”);


WHEREAS, the Pledgor owns an approximately 1,172 mile, 30-inch diameter
long-haul crude oil pipeline originating in North Dakota and terminating at
Patoka, Illinois and an in-field system with six receipt stations in the
Bakken/Three Forks production area of North Dakota and all facilities related
thereto (as more fully defined in the Indenture, the “DAPL Pipeline”), and ETCOC
owns an approximately 748 mile, mostly 30-inch diameter pipeline originating at
Patoka, Illinois and terminating at Nederland, Texas and two 30-inch diameter
connections at such origin and termination which are approximately 32 miles and
30 miles in length, respectively (as more fully described in the Indenture);


WHEREAS, the Pledgor, ETCOC and the Company intend to refinance certain
Indebtedness under (and as defined in) the Credit Agreement and the other
Financing Documents (as defined in the Credit Agreement);


WHEREAS, in connection with such refinancing, the Company intends to incur
certain indebtedness under a Permitted Replacement Debt Facility (as defined in
the Credit Agreement) through the issuance of the notes (collectively, the
“Notes”) described in that certain offering memorandum of the Company, dated as
of March 11, 2019, and, in connection therewith, enter into (a) the Indenture,
dated as of the Issue Date (as amended, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Indenture”), among the
Company, the Trustee and each other Person party thereto from time to time, (b)
if required at the time of the issuance of the Notes, the Collateral Agency and
Intercreditor Agreement, dated as of the Issue Date (as amended, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Intercreditor Agreement”), among the Company, the Pledgor, ETCOC, the
Collateral Agent and the Trustee named therein and each other Person party
thereto from time to time, and (c) if required at the time of the issuance of
the Notes, each other Additional First Lien Document;


WHEREAS, each Contributor has agreed to make or cause to be made Equity
Contributions to the Company if required at the time specified in accordance
with the terms hereof; and





--------------------------------------------------------------------------------


WHEREAS, in order to induce the holders from time to time of the Notes to
purchase the Notes, the parties have agreed to the provisions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


A G R E E M E N T:


ARTICLE I.
DEFINITIONS; INTERPRETATION


Section 1.1. Definitions. Each capitalized term used and not otherwise defined
herein (including in the introductory paragraph and recitals hereto) shall have
the meaning assigned to such term (whether directly or by reference to another
agreement or document) in the Indenture. In addition to the terms defined in the
Indenture, the following terms used herein, including in the introductory
paragraph and recitals hereto, shall have the following meanings:


“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


“Bankruptcy Code” shall mean Title 11 of the United States Code.


“Bankruptcy Event” shall mean any voluntary filing, or involuntary filing not
contested and revoked within sixty (60) days of such filing, of the Company or
either Pipeline Owner for protection under the Bankruptcy Code or any other
Bankruptcy Law.


“Bankruptcy Law” shall mean each of the Bankruptcy Code, any similar federal,
state or foreign law for the relief of debtors, or any reorganization,
insolvency, moratorium or assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Company or either Pipeline
Owner, or any similar law affecting creditors’ rights generally.


“Company” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


“Completion of Remediation” shall mean the substantial completion of Remediation
Actions (the date of which shall be as certified by the Company to the Trustee).


“Contingent Equity Undertaking” shall mean, at any time, (a) during a
Remediation Period, following a Temporary Trigger Event through and until the
date of the Completion of Remediation, and upon the occurrence and during the
continuance of a Remediation Period Acceleration, the aggregate amount of the
principal payable on each applicable Series of the Notes and, at the time that
principal is paid on the Notes, the aggregate amount of the accrued and unpaid
interest thereon (without giving effect to any default rate or make whole or
similar payment, if applicable), and for which the Company has or is projected
to have insufficient funds, as specified in a written notice (each, a
“Remediation Contribution Notice”) delivered by the Company to the Contributors
no less than ten (10) Business Days prior to the date (the “Remediation
Contribution Date”) specified in such Remediation Contribution Notice for
payment of such Required Equity Contribution; or (b) following a Permanent
Trigger Event, (i)



--------------------------------------------------------------------------------


in respect of a Permitting Trigger Event or an event described in clause (ii) of
the definition of “Permanent Trigger Event”, the Repurchase Amount, or (ii) in
respect of a Series Trigger Event, the aggregate amount required to repay the
principal amount of and accrued and unpaid interest in respect of the Note
Obligations due and owing solely in respect of such Series of Notes (without
giving effect to any default rate or make whole or similar payment, if
applicable) as of the maturity date of such Series of Notes and in any case for
which the Company has or is projected to have insufficient funds.


“Contribution Date” shall have the meaning assigned to such term in Section
2.2(b).


“Contribution Account” shall have the meaning assigned to such term in Section
2.2(a).


“Contribution Notice” shall have the meaning assigned to such term in Section
2.2(b).


“Contributor” shall have the meaning set forth in the introductory paragraph of
this Agreement, provided that Contributors shall also include any successor
entity that becomes a Joining Contributor under this Agreement in accordance
with the terms hereof.


“Contributor Maximum Amount” shall mean, with respect to each Contributor, the
sum of (1) (x) the aggregate principal amount of each applicable Series of Notes
outstanding at the time a Permanent Trigger Event occurs (including in the case
of the payment of the Repurchase Amount, a premium of 1% on the principal amount
of the Notes repurchased in connection with a Permanent Trigger Event Offer) and
(y) accrued and unpaid interest on the Notes at any time that a payment
hereunder is payable (without giving effect to any default rate or make whole or
similar payment, if applicable), multiplied by (2) the Proportionate Interest of
such Contributor.


“DAPL Pipeline” shall have the meaning assigned to such term in the recitals to
this Agreement.


“Equity Contribution” shall have the meaning assigned to such term in Section
2.1(a).


“ETCOC” shall have the meaning assigned to such term in the recitals to this
Agreement.


“Governmental Authority” shall mean any federal, state, regional or local
governmental department, commission, board, bureau, authority, agency, court,
instrumentality, cabinet or judicial or regulatory body or entity, in any such
case, exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government and having jurisdiction
over all or any portion of the DAPL Pipeline, the Company or either Pipeline
Owner.


“Indenture Documents” shall mean the Indenture, the Notes and this Agreement.


“Indenture Parties” shall mean the Trustee and the holders of the Notes.


“Intercreditor Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.


“Investment Grade” means Baa3 or better by Moody’s or BBB- or better by S&P, or
the equivalent investment grade credit rating from Fitch or any other
“nationally recognized



--------------------------------------------------------------------------------


statistical rating organization” registered with the SEC, including any
successor to S&P, Fitch or Moody’s.


“Joinder” shall have the meaning assigned to such term in Section 7.14.


“Joining Contributor” shall have the meaning assigned to such term in Section
7.14.


“Material Adverse Effect” shall mean a material and adverse effect on a
Contributor’s ability to perform its obligations under this Agreement.


“Notes” shall have the meaning assigned to such term in the recitals to this
Agreement.


“Permanent Trigger Event” shall mean (i) a Permitting Trigger Event, (ii) the
written determination by the Company that a Temporary Trigger Event has become a
Permitting Trigger Event or that the Company no longer intends to undertake to
address the issues included in the final judgment of the District Court in the
Proceedings, or (iii) a Series Trigger Event.


“Permanent Trigger Event Offer” shall mean an offer made by the Company,
following a Permanent Trigger Event and prior to the Required Contribution
Termination Date, to each Holder of Notes to repurchase all or any part of such
Holder’s Notes, pursuant to Section 4.08(a) of the Indenture.

“Permits” means any material federal or state public utility commission (or
equivalent material state-level governmental) approval or required federal or
state public utility commission (or equivalent material state-level
governmental) permit, in each case necessary for the operation of the DAPL
Pipeline.


“Permitting Trigger Event” shall mean pursuant to a final judgment (whether or
not such final judgment is subject to appeal or any appeal has been filed)
entered by the District Court in the Proceedings, a termination, cancellation,
repudiation or invalidation of the Permits which, in the reasonable judgment of
the Company, may not be remediated through actions undertaken to address the
issues included in the final judgment of the District Court in the Proceedings.


“Pipeline Owners” shall have the meaning assigned to such term in the recitals
to this Agreement.


“Pledgor” shall have the meaning assigned to such term in the recitals to this
Agreement.


“Proceedings” shall mean the United States District Court litigation in Standing
Rock Sioux Tribe v. United States Army Corps of Engineers, No.
1:16-cv-01534-JEB, which includes the consolidated actions of Yankton Sioux
Tribe v. United States Army Corps of Engineers, No. 1:16-cv-01796-JEB, and
Oglala Sioux Tribe v. United States Army Corps of Engineers, No.
1:17-cv-00267-JEB.


“Proportionate Contingent Equity Undertaking” shall mean, in relation to any
Contributor, at any time, (a) the Contingent Equity Undertaking multiplied by
(b) such Contributor’s Proportionate Interest at such time.





--------------------------------------------------------------------------------


“Proportionate Interest” shall mean, in relation to any Contributor, at any
time, the indirect percentage ownership interest in the Company of such
Contributor on the Issue Date, as set forth in the following sentence, as such
Proportionate Interest may be modified in connection with such Contributor’s
disposition or acquisition of indirect ownership interests in the Company. As of
the Issue Date, the Proportionate Interest of each Contributor is as follows:
(a) as to Energy Transfer Operating, L.P., 38.25%; (b) as to Phillips 66
Partners LP, 25%; (c) as to Enbridge Inc., 27.56%; and (d) as to MPLX LP, 9.19%;
provided that in no event shall any Contributor’s obligation under this
Agreement exceed the Contributor Maximum Amount.


“Reimbursed Equity Contribution” shall have the meaning given in Section 4.4.


“Remediation Actions” shall mean actions taken which, in the Company’s judgment,
are designed and reasonably expected to address issues included in the final
judgment (whether or not such final judgment is subject to appeal or any appeal
has been filed) entered by the District Court in the Proceedings, such that the
future operations of the DAPL Pipeline would not be materially adversely
affected upon the Completion of Remediation.


“Remediation Contribution Date” shall have the meaning assigned to such term in
the definition of “Contingent Equity Undertaking”.
“Remediation Contribution Notice” shall have the meaning assigned to such term
in the definition of “Contingent Equity Undertaking”.


“Remediation Period” shall mean the period upon and after a Temporary Trigger
Event until the earlier of the Completion of Remediation or a Permanent Trigger
Event.


“Remediation Period Acceleration” shall mean an acceleration during the
Remediation Period of one or more Series of Notes upon the occurrence of an
Event of Default with respect to such Series.


“Repurchase Amount” shall mean the aggregate amount required to repurchase on
the Repurchase Date all Notes properly tendered in connection with a Permanent
Trigger Event Offer, plus accrued and unpaid interest, if any, on the Notes
repurchased to, but excluding, the Repurchase Date (except if the Repurchase
Date shall be an interest payment date and without giving effect to any default
rate or make whole or similar payment, if applicable), plus a premium of 1% on
the principal amount of the Notes repurchased pursuant to the Permanent Trigger
Event Offer.


“Repurchase Date” shall mean, with respect to any Note to be repurchased, the
date fixed for such repurchase pursuant to the Indenture.


“Required Contribution Termination Date” shall mean the earlier of (i) the date
on which the Company shall have provided the Trustee an Officers’ Certificate
certifying that the Proceedings have been resolved pursuant to a final judgment,
whether or not such final judgment is subject to appeal or any appeal has been
filed, entered by the District Court and such final judgment, whether or not
such final judgment is subject to appeal or any appeal has been filed, has not
resulted in the termination, cancellation, repudiation or invalidation of any
Permits or (ii) the date on which any Completion of Remediation occurs. For the
avoidance of doubt, all of each Contributor’s obligations, including obligations
under Section 6.1 of this Agreement, obligations to make any Equity Contribution
pursuant to any other Indenture Document, and any



--------------------------------------------------------------------------------


other obligations under any Indenture Document, or otherwise, shall terminate
automatically upon the Required Contribution Termination Date.


“Required Equity Undertaking” shall mean, in relation to any Contributor, at any
time, (a) such Contributor’s Proportionate Contingent Equity Undertaking at such
time, minus (b) solely in respect of any Contingent Equity Undertaking described
in clause (b)(ii) of the definition thereof, such Contributor’s Equity
Contributions made prior to such time pursuant to the terms of this Agreement.


“Required Equity Contribution” shall mean any Equity Contribution made or to be
made by any Contributor in the amount of such Contributor’s Required Equity
Undertaking, in each case, to the extent the Company has or is projected to have
insufficient funds to pay such amounts.

“Required Noteholders” shall mean, in respect of any series of the Notes under
the Indenture in respect of which an Event of Default (except as expressly
contemplated under the Indenture) has occurred and is continuing, the Trustee or
the holders of at least 25% in principal amount of all of the outstanding Notes
of such series.


“Series Trigger Event” shall mean, with respect to any Series of Notes, the
original scheduled maturity of such Series of Notes during the Remediation
Period.


“Termination Date” shall have the meaning set forth in Section 7.13.


“Trigger Event” shall mean a Temporary Trigger Event or a Permanent Trigger
Event.


“Temporary Trigger Event” shall mean, pursuant to a final judgment (whether or
not such final judgment is subject to appeal or any appeal has been filed)
entered by the District Court in the Proceedings, a termination, cancellation,
repudiation, suspension, invalidation or material negative modification of the
Permits which, in the reasonable judgment of the Company, may be remediated
through actions undertaken to address the issues included in the final judgment
of the District Court in the Proceedings, such that the future operations of the
DAPL Pipeline would not be materially adversely affected upon the Completion of
Remediation.


“Trustee” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


Section 1.2. Interpretation. Unless otherwise provided herein, the rules of
interpretation set forth in the Indenture shall apply, mutatis mutandis, to this
Agreement (including its introductory paragraph and recitals).


ARTICLE II.
EQUITY CONTRIBUTIONS


Section 2.1. Equity Contributions.


(a)  Equity Contributions. Each Contributor hereby irrevocably agrees to make
one or more equity contributions to the Company in accordance with this
Agreement (each an “Equity Contribution”) in an aggregate amount equal to its
Proportionate Contingent Equity Undertaking,



--------------------------------------------------------------------------------


subject to and in accordance with the mechanics set forth in Section 2.2, but in
no event, for any Contributor to exceed such Contributor’s Contributor Maximum
Amount.


(b)  Maximum Equity Contributions. Notwithstanding anything to the contrary set
forth in Section 2.1(a) (or in any other Section hereof or other Indenture
Document), in no event shall any Contributor be obligated to make any Equity
Contribution (or aggregate Equity Contributions) that exceeds such Contributor’s
Contributor Maximum Amount.


(c)  No Limitation on Voluntary Equity Contributions. Nothing herein shall be
construed to prohibit or otherwise limit any Contributor or any of its
Affiliates from making or causing to be made voluntary equity contributions to
the Company or the Pipeline Owners at the time and in the amount elected by such
Contributor in its sole discretion or from making or causing to be made equity
contributions to the Company or the Pipeline Owners pursuant to their applicable
constituent documents.


Section 2.2. Contribution Mechanics


(a)  Remediation Contribution Notices. Solely upon or after the occurrence of a
Temporary Trigger Event that occurs prior to a (i) Permitting Trigger Event,
(ii) an event described in clause (ii) of the definition of “Permanent Trigger
Event” and (iii) the Required Contribution Termination Date, the Company shall
deliver a Remediation Contribution Notice to each Contributor, in respect of all
principal and accrued and unpaid interest (without giving effect to any default
rate or make whole or similar payment, if applicable) on any Series of Notes
upon a Series Trigger Event or upon a Remediation Period Acceleration in respect
of such Series of Notes that become due and payable during the Remediation
Period, in each case, to the extent the Company has or is projected to have
insufficient funds to pay such amounts. Upon delivery of the Remediation
Contribution Notice, the Company shall designate an account of the Company for
deposit of such Equity Contribution (the “Contribution Account”). For the
avoidance of doubt, the aggregate amount specified for payment in each
Remediation Contribution Notice shall constitute the Required Equity
Contribution in respect thereof.


(b) Permanent Trigger Event Contribution Notice. Solely upon or after the
occurrence of a Permanent Trigger Event that occurs prior to the Required
Contribution Termination Date, the Company shall (or the Trustee may, pursuant
to Section 2.2(c)) deliver a written notice (the “Contribution Notice”) to each
Contributor, with a copy to the Trustee, setting forth (i) the Permanent Trigger
Event to which such Contribution Notice applies, (ii) the requested date upon
which each Required Equity Contribution shall be due and owing (the
“Contribution Date”) (which shall be no sooner than ten (10) Business Days
following the date such Contribution Notice is delivered), (iii) the amount of
each Required Equity Contribution (which shall not exceed such Contributor’s
Contributor Maximum Amount), and (iv) the Contribution Account.


(c)  Submission of Notices. If the Company shall not have delivered a
Remediation Contribution Notice under Section 2.2(a) or a Contribution Notice
under Section 2.2(b) in respect of any Required Equity Contribution to the
Trustee and each Contributor on or prior to the third Business Day following the
occurrence of such Temporary Trigger Event or Permanent Trigger Event, the
Trustee shall be permitted (but shall not be required) to deliver such
Remediation Contribution Notice or Contribution Notice on behalf of the Company
to each Contributor relating to a Temporary Trigger Event or Permanent Trigger
Event, as applicable, of which it has



--------------------------------------------------------------------------------


received written notice from the Company or any Contributor. If the Remediation
Contribution Notice or Contribution Notice is delivered by the Trustee, it will
contain only such information required to be in such notice as provided by the
Company or a Contributor in the written notice to the Trustee. The Trustee may
conclusively rely upon the information given to it by the Company or a
Contributor.


(d)  Cash Funding. Each Contributor shall, on or prior to the applicable
Remediation Contribution Date or Contribution Date, make each Required Equity
Contribution by depositing an amount equal to such Contributor’s Required Equity
Undertaking (but not exceeding such Contributor’s Contributor Maximum Amount),
in each case as specified in the applicable Contribution Notice or Remediation
Contribution Notice (in the case of any dispute as to the amount of any Required
Equity Contribution, as resolved in good faith by the applicable Parties), into
the Contribution Account specified in such Contribution Notice or Remediation
Contribution Notice, no later than 1:00 p.m. (New York City time) on the
applicable Remediation Contribution Date or Contribution Date.


ARTICLE III.
[RESERVED]


ARTICLE IV.
WAIVERS; UNCONDITIONALITY; SUBROGATION; REINSTATEMENT


Section 4.1  Waiver of Defenses. Each Contributor hereby unconditionally and
irrevocably waives and relinquishes, to the maximum extent permitted by
applicable Applicable Law, all rights or remedies accorded by applicable
Applicable Law to sureties or guarantors (other than the defense of payment of
the applicable amounts and the defense that the Contributor is not obligated to
perform or has fully performed the matter in question) and agrees not to assert
or take advantage of any such right or remedies, including:


(a)  any right to require any Indenture Party to proceed against the Company or
any other Person or to proceed against or exhaust any security held by any
Indenture Party at any time or to pursue any other remedy in any Indenture
Party’s power before proceeding against such Contributor to enforce the
provisions of this Agreement;


(b)  any defense that may arise by reason of the incapacity, lack of power or
authority, death, dissolution, merger, termination or disability of the Company,
either Pipeline Owner or any other Person or the failure of any Indenture Party
to file or enforce a claim against the estate (in administration, bankruptcy or
any other proceeding) of the Company, either Pipeline Owner or any other Person;


(c)  demand, presentment, protest and notice of any kind (other than any notices
expressly required to be delivered to such Contributor hereunder), creation or
incurring of any new or additional indebtedness or obligation or of any action
or non‑action on the part of the Company, either Pipeline Owner or any Indenture
Party, any endorser or creditor of the foregoing or on the part of any other
Person under the Indenture Documents;


(d)  any defense based upon an election of remedies by the Indenture Parties,
including an election to proceed by non‑judicial rather than judicial
foreclosure, which



--------------------------------------------------------------------------------


destroys or otherwise impairs the subrogation rights of such Contributor, the
right of such Contributor to proceed against the Company, either Pipeline Owner
or another Person for reimbursement, or both;


(e)  any defense based on any offset against any amounts which may be owed by
any Person to such Contributor, the Company or either Pipeline Owner or for any
reason whatsoever;


(f)  any defense based upon any Applicable Law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;


(g)  any defense based on any failure to act, delay or omission whatsoever on
the part of the Company, either Pipeline Owner or such Contributor or the
failure by the Company, either Pipeline Owner or such Contributor to do any act
or thing or to observe or perform any covenant, condition or agreement to be
observed or performed by it under the Indenture Documents;


(h)  any defense, setoff or counterclaim which may at any time be available to
or asserted by the Company, either Pipeline Owner or such Contributor against
any Indenture Party or any other Person under the Indenture Documents based on
or related to the bankruptcy or insolvency of the Company or either Pipeline
Owner;


(i)  any duty on the part of any Indenture Party to disclose to such Contributor
any facts such Indenture Party may now or hereafter know about the Company or
either Pipeline Owner, regardless of whether such Indenture Party has reason to
believe that any such facts materially increase the risk beyond that which such
Contributor intends to assume, or have reason to believe that such facts are
unknown to such Contributor, or have a reasonable opportunity to communicate
such facts to such Contributor (such Contributor acknowledging that it is fully
responsible for being and keeping informed of the financial condition of the
Company and the Pipeline Owners);


(j)  any defense based on any change in the time, manner or place of any payment
under, or in any other term of, the Indenture Documents or any other amendment,
renewal, extension, acceleration, compromise or waiver of or any consent or
departure from the terms of the Indenture Documents (other than this Agreement);


(k)  any defense based upon any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code; and


(l)  any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Indenture Party that might
otherwise constitute a defense available to, or discharge of, any guarantor or
surety (other than setoff against such Contributor or, subject to Section 4.4,
the defense of payment of the applicable amounts).


Section 4.2.  Obligations Unconditional. All rights of the Indenture Parties and
all obligations of each Contributor hereunder shall be absolute and
unconditional irrespective of:



--------------------------------------------------------------------------------


(a)  any lack of validity, legality or enforceability of any Indenture Document
(other than this Agreement);


(b)  the failure of any Indenture Party to (i) assert any claim or demand or to
enforce any right or remedy against the Company, either Pipeline Owner, any
Contributor or any other Person under the provisions of the Indenture Documents
or otherwise or (ii) exercise any right or remedy against any Collateral;


(c)  any change in the time, manner or place of payment of, or in any other term
of, all or any portion of the Note Obligations, or any other extension or
renewal of any obligation of the Company, either Pipeline Owner, any Contributor
or otherwise;


(d)  any reduction, limitation, impairment or termination of any of the Note
Obligations for any reason other than the full payment in cash thereof or the
occurrence of the earlier of the date of discharge of the Note Obligations or
the Required Contribution Termination Date, including any claim of waiver,
release, surrender, alteration or compromise;


(e)  any amendment to, rescission, waiver or other modification of, or any
consent to departure from, any term of any Indenture Document unless entered
into and approved in accordance therewith;


(f)  any addition, exchange, release, surrender or non‑perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other security interest held by any Indenture Party; or


(g)  any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Company, either Pipeline Owner,
any Contributor or any surety or guarantor (other than the defense of payment of
the applicable amounts and the defense that the Contributor is not obligated to
perform or has fully performed the matter in question).


Section 4.3. Subrogation. Prior to and until the Termination Date, each
Contributor waives any claim, right or remedy which it may now have or hereafter
acquire against the Company that arises hereunder and/or from the performance by
such Contributor of its obligations hereunder, whether or not such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise. Any amount paid by the Company to any Contributor in violation of the
immediately preceding sentence prior to the Termination Date shall be held in
trust for the benefit of the Trustee (on behalf of the Indenture Parties) and
shall promptly thereafter be paid to the Trustee for application in accordance
with the Indenture Documents.


Section 4.4  Reinstatement.  This Agreement and the obligations of each
Contributor (other than under Section 6.1) and the Company hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
made by or on behalf of any Contributor in respect of any portion of such
Contributor’s Contingent Equity Undertaking pursuant to this Agreement is
rescinded by such Contributor or otherwise restored to (and accepted by) such
Contributor or the Company, whether as a result of any Bankruptcy Event with
respect to the Company, either Pipeline Owner or any other Person, in each case
as if such payment had not



--------------------------------------------------------------------------------


been made, provided that such Contributor is repaid any Equity Contribution
provided by it (or its Affiliates) (such repayment, a “Reimbursed Equity
Contribution”); provided, however, that (x) the circumstances described in
clause (b) or (c) of Section 7.13 have not occurred, and (y) any such reinstated
obligations shall be subject to the conditions to the making of an Equity
Contribution that are set forth in Article II.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Each Contributor represents and warrants to the Company and the Trustee (on
behalf of the Indenture Parties), as of the Issue Date, that:


Section 5.1. Organization; Authority; Powers.  Such Contributor (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has all requisite corporate power and
authority to (i) carry on its business as now conducted and as now proposed to
be conducted and (ii) to execute, deliver and perform its obligations under this
Agreement, and (c) is qualified to do business and in good standing in each
jurisdiction where such qualification is required by law except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect. The execution, delivery and performance by such Contributor of
this Agreement have been duly authorized by all corporate action required to be
taken or obtained by such Contributor.


Section 5.2.  No Conflict.  The execution, delivery and performance by such
Contributor of this Agreement will not violate (a) the organizational or
governing documents of such Contributor, (b) any provision of any Applicable Law
applicable to or binding on such Contributor or any of its properties or (c) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority, except, in the case of clause (b) or (c) above, where
such violation, creation or imposition would not reasonably be expected to have
a Material Adverse Effect.


Section 5.3. Enforceability.  This Agreement has been duly executed and
delivered by such Contributor and, assuming due authorization, execution and
delivery by each other party hereto, this Agreement constitutes a legal, valid
and binding obligation of such Contributor enforceable against such Contributor
in accordance with its terms, subject to (a) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.


Section 5.4.  No Litigation.   There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Contributor, threatened against or affecting
the Contributor that, if adversely determined to or against the Contributor,
would reasonably be expected to have a Material Adverse Effect.


Section 5.5.  Equity Interests. Each Contributor indirectly owns its
Proportionate Interest of the outstanding equity interests in each Pipeline
Owner.





--------------------------------------------------------------------------------


Section 5.6.  Compliance with Law. Each Contributor is in compliance with all
applicable Applicable Law, other than any non-compliance that could not
reasonably be expected to have a Material Adverse Effect.


Section 5.7.  Adequate Information. Each Contributor is informed of the
financial condition and prospects of the Company and has reviewed and is
familiar with the terms of the Indenture Documents that are material to its
obligations hereunder.


ARTICLE VI.
COVENANTS


Each Contributor covenants and agrees to comply with the following covenants at
all times prior to the Termination Date:


Section 6.1. Dispositions. Such Contributor shall not sell or transfer any
portion of its Proportionate Interest, or consent to the issuance by the Company
of any additional equity interests of the Company, in either case to any Person,
except pursuant to a Permitted Transfer. For purposes of this Section, a
“Permitted Transfer” shall include any such sale or transfer (i) to a
Contributor or a wholly-owned subsidiary of a Contributor, (ii) to a Person
which has an Investment Grade rating for either (x) its corporate credit rating
or (y) its long-term, senior unsecured and unguaranteed debt, or which has a
direct or indirect parent with either of such Investment Grade ratings and of
which it is a majority owned subsidiary and that shall have assumed in writing
or by operation of law all of such Contributor’s obligations hereunder, or (iii)
if a Ratings Reaffirmation is obtained in connection with such sale or transfer
from at least one of Moody’s or S&P; in each case, where such buyer, transferee
or parent has executed and delivered a Joinder on or prior to the date of such
sale or transfer in accordance with and to the extent required under Section
7.14. For the avoidance of doubt, this Section shall not prohibit the issuance
of equity interests by any Contributor. A transfer by a Contributor of a portion
of its Proportionate Interest will result in a proportionate reduction in the
amount of its Equity Contribution Undertaking.


Section 6.2.  Further Assurances. Such Contributor shall perform, upon the
reasonable request of the Trustee, all reasonable acts incidental to such
Contributor’s obligations under this Agreement as may be necessary to carry out
its obligations in accordance with the intent of this Agreement, provided that
in no case shall any Contributor be required to make any payment or provide any
financial consideration in excess of that required under the other provisions of
this Agreement.


ARTICLE VII.
MISCELLANEOUS
Section 7.1.  Notices. Any notice or communication by the Company, the
Contributors or the Trustee to the others is duly given if in writing and
delivered in Person or mailed by first class mail (registered or certified,
return receipt requested), facsimile or overnight air courier guaranteeing next
day delivery, to the others’ address:


If to the Company:


Midwest Connector Capital Company LLC
c/o Energy Transfer Partners LP



--------------------------------------------------------------------------------


8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attention: Ashton Hayse
Facsimile: (214) 981-0703


If to the Contributors:


To the notice address provided for the Company above
or, for any Contributor, as such Contributor shall
otherwise specify from time to time in written notice
to each of the other parties hereto.


If to the Trustee:


U.S. Bank National Association
8 Greenway Plaza, Suite 1100
Houston, Texas 77046
Attention: Global Corporate Trust Services
Facsimile: (713) 212-3718


The Company, the Contributors or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.


All notices and communications under this Agreement will be deemed to have been
duly given: at the time delivered by hand if personally delivered; five Business
Days after being deposited in the mail, if mailed as set forth above; when
receipt acknowledged, if sent by facsimile; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery.


Section 7.2.  Entire Agreement.  This Agreement constitutes the entire contract
among the parties relative to Equity Contributions and other subject matter
hereof, but shall not affect the other rights and obligations of the Company and
the Contributors with respect to other equity contributions to the Company or
the Pipeline Owners. Any previous agreement, whether written or oral, among the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement.


Section 7.3.  Severability.  In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions or obligations shall not
in any way be affected or impaired thereby. If any such provision of this
Agreement is so declared invalid or unenforceable, the parties shall promptly
negotiate in good faith new provisions to eliminate such invalidity and to
restore this Agreement as near as possible to its original intent and effect.


Section 7.4.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


Section 7.5.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND



--------------------------------------------------------------------------------


SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.


Section 7.6.  Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
Court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


Section 7.7. WAIVERS. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.7.


Section 7.8.  Amendments; Joinders. No amendment, supplement or waiver of any
provision of this Agreement nor consent to any departure by any of the parties
hereto from any provision of this Agreement shall in any event be effective
unless the same shall be in writing and signed by each of the parties hereto.
Any such amendment, supplement, waiver or consent shall be effective only in the
specific instance and for the specified purpose for which given. Notwithstanding
the foregoing, without the consent of any party hereto, any additional
Contributor may become a party hereto by execution and delivery of a Joinder in
accordance with Section 7.14 and, upon such execution and delivery, such
additional Contributor shall be subject to the terms hereof.


Section 7.9.  Assignments. This Agreement and the rights, interests or
obligations hereunder may not be assigned by any of the parties hereto without
the prior written consent of the other parties hereto; provided, however, that
each Contributor may, without consent of the other parties hereto, assign its
rights under this Agreement as permitted under Section 6.1. For the avoidance of
doubt, any Contributor that validly assigns all of its Proportionate Interest to
another Person in accordance with this Agreement shall be automatically released
from its



--------------------------------------------------------------------------------


obligations hereunder. This Agreement shall inure to the benefit of and be
binding upon each Contributor, the Company and the Trustee (on behalf of the
Indenture Parties), and their respective successors and permitted assigns.
Nothing in this Agreement will confer upon any Person not a party to this
Agreement, or the legal representatives of such person or entity, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement.
Any purported assignment of this Agreement in violation of this Section 7.9
shall be null and void ab initio and shall be ineffective to relieve any party
of its obligations hereunder.


Section 7.10.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart to this Agreement by
facsimile transmission or electronic transmission in “.pdf” format shall be as
effective as delivery of a manually signed original.


Section 7.11.  No Waiver. No failure on the part of the Trustee to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Trustee preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by Applicable
Law. The Trustee shall not be deemed to have waived any rights hereunder or
under any other agreement or instrument unless such waiver shall be in writing
and signed by the Trustee.


Section 7.12. Specific Performance.  To the extent it may do so under applicable
Applicable Law, the Trustee may, pursuant to instructions from the Required
Noteholders and upon being provided indemnity other security for the
reimbursement of all expenses to which it may be put to protect it from
liability, institute an action for specific performance of this Agreement. Each
Contributor hereby irrevocably waives, to the extent it may do so under
applicable Applicable Law, any defense based on the adequacy of a remedy at law
that may be asserted as a bar to the remedy of specific performance in any
action brought against such Contributor for specific performance of this
Agreement by the Trustee or for its benefit by a receiver, custodian or trustee
appointed for the Company or either Pipeline Owner, or in respect of all or a
substantial part of their respective assets, under any Bankruptcy Law. The
Trustee shall not be required to post a bond or other security in connection
with an action for specific performance of this Agreement.


Section 7.13.  Termination. Notwithstanding any provision hereof to the contrary
(but subject to Section 4.4), this Agreement and the obligations of the Company
and each Contributor hereunder shall terminate on the earliest to occur of (a)
the date upon which the Contingent Equity Undertaking has been fully funded, (b)
the Required Contribution Termination Date, (c) with respect to a Series of
Notes, upon satisfaction and discharge of the Indenture with respect to such
Series of Notes in accordance with the Indenture, (d) upon Legal Defeasance or
Covenant Defeasance in accordance with (and each as defined in) the Indenture,
and (e) as to any Contributor, upon the transfer of all of such Contributor’s
Proportionate Interest in the Company in compliance with Sections 6.1 and 7.9
(such earliest date, the “Termination Date”), and all obligations of any
Contributor, including obligations under Section 6.1, obligations to make any
Equity Contribution pursuant to any other Indenture Document, or otherwise,
shall be deemed to be automatically cancelled on the Termination Date.





--------------------------------------------------------------------------------


Section 7.14.  Additional Contributors. To the extent any Contributor transfers
any portion of its Proportionate Interest in accordance with Sections 6.1 and
7.9, the transferee thereof (or its direct or indirect parent as described in
Section 6) shall accede as a Contributor to this Agreement (each, a “Joining
Contributor”) by executing and delivering an instrument substantially in the
form of Annex I (a “Joinder”) (with such changes as may be reasonably
satisfactory to the Company and the Trustee) pursuant to which such Joining
Contributor becomes a Contributor hereunder, subject hereto and bound hereby;
provided, however, that such transferee or parent shall not be required to
accede as a Contributor to this Agreement if such transferee is a Contributor or
if a Ratings Reaffirmation is obtained in connection with such sale or transfer
from one of Moody’s or S&P without such transferee so acceding as a Contributor.


Section 7.15.  The Trustee. The Trustee will act only as specifically provided
herein and in the Indenture. No implied covenants shall be read into this
Agreement against the Trustee. The Trustee is entering into this Agreement
solely in its capacity as Trustee under the Indenture, and the duties, powers,
rights and obligations of the Trustee in acting hereunder will be subject to the
provisions of the Indenture, all of which are incorporated by reference herein.
The incorporated provisions of the Indenture are intended to survive the
retirement of the Notes and the termination and discharge of the Indenture.


[Signature page follows]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Contingent Equity
Contribution Undertaking to be duly executed by their respective authorized
representatives as of the day and year first written above.
ENERGY TRANSFER OPERATING, L.P.,
as Contributor
      By: Energy Transfer Partners GP, L.P.,
it's general partner
By: Energy Transfer Partners, L.L.C.,
it's general partner


By: /s/ Thomas E. Long
Name: Thomas E. Long
Title: Chief Financial Officer






PHILLIPS 66 PARTNERS LP,
as Contributor


By: PHILLIPS 66 PARTNERS GP LLC,
its General Partner




By: /s/ John D. Zuklic             
Name: John D. Zuklic
Title: Vice President and Treasurer




ENBRIDGE INC.,
as Contributor


By: /s/ Maximilian G. Chan
Name: Maximilian G. Chan
Title:Vice President, Treasury





























--------------------------------------------------------------------------------










[Signature Page to Contingent Equity Contribution Undertaking]


MPLX LP,
as Contributor


By: MPLX GP LLC, its General Partner


By: /s/ Peter Gilgen
Name: Peter Gilgen
Title: Vice President and Treasurer




MIDWEST CONNECTOR CAPITAL COMPANY
LLC,
as Company


By: /s/ Thomas E. Long
Name: Thomas E. Long
Title: Chief Financial Officer






U.S. BANK NATIONAL ASSOCIATION,
as Trustee


By: /s/ Alejandro Hoyos
Name: Alejandro Hoyos
Title: Vice President




























[Signature Page to Contingent Equity Contribution Undertaking]




--------------------------------------------------------------------------------


ANNEX I
FORM OF JOINDER


JOINDER NO. [●] (the “Joinder”) dated as of [●], 20[●] to the Contingent Equity
Contribution Undertaking, dated as of [●], 2019 (the “ECA”), among Midwest
Connector Capital Company LLC (the “Company”), Dakota Access, LLC (the
“Pledgor”), Energy Transfer Crude Oil Company, LLC (“ETCOC” and, together with
the Pledgor, the “Pipeline Owners”), each of the Contributors party thereto,
U.S. Bank National Association as the Trustee under the Indenture referenced in
the ECA (in such capacity, together with any successor Trustee appointed
pursuant to the Indenture, the “Trustee”).
A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ECA.


B. As a condition to the ability of any Contributor to transfer any equity
interest, direct or indirect, in the Company, the purchaser of such interest or
its direct or indirect parent, as described in section 6.1 of the ECA is
required to become subject to and bound by the ECA. Section 7.14 of the ECA
provides that such Joining Contributor may become a Contributor, subject to and
bound by, the ECA, upon the execution and delivery by the Joining Contributor of
an instrument in the form of this Joinder. The undersigned Person (the “Joining
Contributor”) is executing this Joinder in accordance with such requirements of
the ECA.


Accordingly, the Joining Contributor agrees as follows:


SECTION 1. In accordance with Section 7.14 of the ECA, the Joining Contributor
by its signature below becomes a Contributor under, subject to and bound by, the
ECA with the same force and effect as if the Joining Contributor had originally
been named therein as a Contributor, and the Joining Contributor hereby agrees
to all the terms and provisions of the ECA applicable to it as a Contributor.
Each reference to a “Contributor” in the ECA shall be deemed to include the
Joining Contributor. The ECA is hereby incorporated herein by reference.
Immediately following the execution of the Joinder, the Proportionate Interest
of the Joining Contributor is [___]% .


SECTION 2. The Joining Contributor represents and warrants to the Trustee that
(i) it has full power and authority to enter into this Joinder, and (ii) this
Joinder has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Joinder and the ECA.


SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Company and the
Trustee shall have received a counterpart of this Joinder that bears the
signature of the Joining Contributor. Delivery of an executed signature page to
this Joinder by facsimile or electronic transmission shall be effective as
delivery of a manually signed counterpart of this Joinder.


____________________
1 Insert applicable Proportionate Interest.
A-1



--------------------------------------------------------------------------------


SECTION 4. Except as expressly supplemented hereby, the ECA shall remain in full
force and effect.


SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.


SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the ECA shall
not in any way be affected or impaired. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7.1 of the ECA. All communications and notices
hereunder to the Joining Contributor shall be given to it at the address set
forth below its signature hereto.


SECTION 8. The Company agrees to reimburse the Trustee for its reasonable and
documented out-of-pocket expenses in connection with this Joinder, including the
reasonable fees, other charges and disbursements of counsel for the Trustee.
 






































A-2



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this Joinder to the ECA
as of the day and year first above written.


[JOINING CONTRIBUTOR],


By: _______________________
Name:
Title:


Address for notices:


_______________________
_______________________


Attention: _______________________


Email:  _______________________


Telecopy: _______________________



























































--------------------------------------------------------------------------------


Acknowledged by:


Midwest Connector Capital Company LLC,
as Company






By: ____________________________________
Name:
Title:




Acknowledged by:


U.S. Bank National Association,
as Trustee




By: ____________________________________
Name:
Title:






























A-4

